EXHIBIT 10.7

Macatawa Bank Corporation has entered into the following form of indemnity
agreement with the following directors of Macatawa Bank Corporation: G. Thomas
Boylan, Robert E. Den Herder, John F. Koetje, Philip J. Koning, Arend D. Lubbers
and Benj. A Smith, III. Messrs. Boylan, Koning and Smith are former directors.

INDEMNITY AGREEMENT

          AGREEMENT made as of the _____ day of ______________, 2003, by and
among MACATAWA BANK CORPORATION, a Michigan corporation (the "Corporation") and
_____________________________ (the "Indemnitee") with respect to the following:

W I T N E S S E T H:

          The Board of Directors of the Corporation (the "Board") recognizes
that the recent increase in litigation against corporate directors may
discourage persons from serving in such a capacity. In addition, obtaining
adequate insurance has become impracticable and the uncertainties relating to
indemnification have increased the difficulty of attracting and retaining
competent and experienced persons as directors. The Board has determined that it
would be detrimental to the best interests of the Corporation's shareholders if
it were unable to attract and retain such persons as directors of the
Corporation and of Macatawa Bank and of the subsidiaries of each of them and
that the Corporation should act to assure directors that they will be provided
with adequate protection.

          The Board has further concluded that, to retain and attract such
persons as directors and to encourage them to take business risks necessary for
the success of the Corporation, and in light of the rising costs and reduced
coverages of director liability insurance, it is reasonable, prudent and
necessary for the Corporation to obligate itself contractually to indemnify such
persons and to assume for itself the liability for expenses and damages in
connection with claims against them arising out of their service to the
Corporation and/or Macatawa Bank and/or their respective subsidiaries.

          NOW, THEREFORE, in order to induce Indemnitee to serve or continue to
serve the Corporation as a director of the Corporation or Macatawa Bank or of
one or more of their respective subsidiaries, and in consideration of the mutual
covenants set forth in this Agreement, the parties agree as follows:

          1.          Definitions. Certain terms used in this Agreement are
defined as follows:

                    (a)          Claim. Any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether civil,
criminal, administrative or investigative and whether formal or informal,
related to or arising from: (1) any actual or alleged act or omission of
Indemnitee as a director of the Corporation or Macatawa Bank, or another
corporation or enterprise where Indemnitee is or was serving at the request of
the Corporation; or (2) the fact that Indemnitee is or was a director of the
Corporation or Macatawa Bank or is or was serving at the request of the
Corporation as a director of another corporation or enterprise; or (3) the fact
that Indemnitee serves or served in any capacity with respect to any employee
compensation or benefit plan of the Corporation or Macatawa Bank or any of their
respective subsidiaries or any actual or alleged acts or omissions in such
capacity.

                    (b)          Expenses. Attorneys' fees and all other costs,
expenses and obligations actually and reasonably paid or incurred in connection
with investigating, defending,



--------------------------------------------------------------------------------


participating or being a witness in, or preparing to defend, participate or be a
witness in any Claim or appeal therefrom.

                    (c)          Change in Control. A "change in control" shall
be deemed to have occurred if:

                              (1)          Any "person" (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended [the
"1934 Act"]), other than a trustee or other fiduciary holding securities under
any employee benefit plan of the Corporation or a corporation owned directly or
indirectly by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock in the Corporation, after the date of
this Agreement, becomes the "beneficial owner" (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of shares having thirty percent (30%) or
more of the total voting power of the securities of the Corporation issued and
outstanding; or

                              (2)          The shareholders of the Corporation
approve a merger or consolidation of the Corporation with any other corporation
(other than a merger or consolidation which would result in the then outstanding
common stock of the Corporation continuing to represent at least eighty percent
(80%) of the total voting power of the surviving entity), or the shareholders of
the Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition of all or substantially all of the
Corporation's assets; or

                              (3)          The individuals who comprise at least
a majority of the members of the Corporation's Board of Directors at the time a
Claim is made did not serve as directors of the Corporation at the time of the
alleged act or omission giving rise to such Claim.

          2.          Agreement to Serve. Indemnitee agrees to serve as a
director of the Corporation to the best of his ability so long as he is duly
elected and qualified in accordance with the Articles of Incorporation and
Bylaws of the Corporation, or until his earlier resignation or removal.

          3.          Condition Precedent to Indemnification. Indemnitee, as a
condition precedent to indemnification under this Agreement, shall tender
written notice to the Corporation as soon as practicable of any Claim made
against him or her for which indemnification will or likely will be sought under
the terms of this Agreement. Notice to the Corporation shall be directed to
Macatawa Bank Corporation, Attn: Corporate Secretary. In addition, Indemnitee
shall give the Corporation such information and cooperation as may be reasonably
necessary and requested by the Corporation.

          4.          Indemnification in General. Except as provided in
Paragraphs 5 and 6 and subject to the terms and conditions of this Agreement,
the Corporation agrees to indemnify Indemnitee as follows:

                    (a)          In the event Indemnitee was, is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in a Claim, the Corporation shall indemnify
Indemnitee against any and all Expenses, judgments, fines,

2

--------------------------------------------------------------------------------


penalties and amounts paid in settlement of such Claim in accordance with and
subject to Subparagraph 4(b).

                    (b)          The Corporation shall indemnify Indemnitee as
soon as practicable, in any event not later than thirty (30) days after written
demand is presented to the Corporation, if a determination is made in writing by
the Board of Directors of the Corporation by a majority vote of a quorum of
disinterested directors (i) that Indemnitee acted in good faith and in a manner
which he or she believed to be in or not opposed to the best interests of the
Corporation and (ii) that the payment pursuant to Subparagraph 4(a) will not
materially adversely affect the safety and soundness of the Corporation. In the
event a quorum of disinterested directors is not obtainable, the Board of
Directors shall promptly direct that the determination of entitlement to
indemnification be made by the majority vote of a committee of the Board of
Directors, consisting of not less than two disinterested directors, or by
independent legal counsel in a written opinion.

          5.          Indemnification in the Event of a Determination of
Liability to the Corporation. In the event Indemnitee is found liable to the
Corporation as a result of any Claim brought by or in the right of the
Corporation, whether and the extent to which Indemnitee is nevertheless entitled
to indemnification under this Agreement shall be predicated on a determination
that indemnification is appropriate in light of the circumstances of the case
and applicable legal standards, which determination shall be made, at the option
of Indemnitee, by: (a) majority vote of a committee of two (2) or more
disinterested directors appointed by the Board of Directors; (b) independent
legal counsel in a written opinion; or (c) by the court in which the Claim was
brought.

          6.          Indemnification in the Event of Change of Control. If a
Change of Control shall have occurred, whether and the extent to which
Indemnitee is entitled to indemnification under this Agreement shall be
determined, at the option of Indemnitee, by: (a) majority vote of a committee of
two (2) or more disinterested directors appointed by the Board of Directors; (b)
independent legal counsel in a written opinion; or (c) by the court in which the
Claim was brought.

          7.          Limitations on Indemnification.

                    (a)          The Corporation shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee:

                              (1)          For which payment is made to
Indemnitee under a valid and collectible insurance policy, except for any excess
beyond the amount of payment under such insurance policy;

                              (2)          For which Indemnitee is indemnified
by the Corporation otherwise than pursuant to this Agreement;


3

--------------------------------------------------------------------------------




                              (3)          For an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Corporation, within
the meaning of Section 16(b) of the 1934 Act and amendments thereto, or similar
provisions of any state law;

                              (4)          With respect to any liability or
expense (including any penalty, judgment or legal expense) sustained in
connection with an administrative or civil enforcement action which is initiated
by a federal banking agency and results in a final adjudication or finding
against Indemnitee; if such indemnification, reimbursement or payment, on the
date thereof, is a prohibited indemnification payment under 12 CFR 359.3; or

                              (5)          For which payment of indemnification
by the Corporation is otherwise prohibited by applicable law.

                    (b)          Except as provided in Paragraph 9 hereof, the
Corporation shall not be liable under this Agreement to make any payment in
connection with any action initiated by Indemnitee against the Corporation or
any director of the Corporation, unless the Corporation has joined in or
consented to the initiation of such action.

          8.          Payment of Expenses in Advance. If requested by
Indemnitee, the Corporation shall pay (within ten (10) days of such written
request) any and all Expenses incurred by Indemnitee in defending or
investigating any Claim, in advance of the final disposition of a Claim, upon
the receipt of a written undertaking by Indemnitee to repay any such amounts if
it is ultimately determined that Indemnitee is not entitled to indemnification
by the Corporation.

          9.          Indemnification for Additional Expenses. The Corporation
shall indemnify Indemnitee against any and all expenses, including attorneys'
fees, incurred by Indemnitee in connection with any action, including expenses
of preparation for such action, brought by Indemnitee for: (a) indemnification
or advance payment of Expenses by the Corporation under this Agreement; or (b)
recovery under any directors' liability insurance policy or policies maintained
by the Corporation; provided, however, that indemnification under this Paragraph
9 shall be limited to those circumstances where the Indemnitee is successful in
obtaining a recovery of, or a determination that the Indemnitee is entitled to
such indemnification, advance expense payment or insurance recovery.

          10.          Partial Indemnification. In the event Indemnitee is
entitled to indemnification hereunder for a portion of the Expenses, judgments,
fines, penalties and amounts paid in settlement actually and reasonably incurred
by him in the investigation, defense, appeal or settlement of any Claim but not,
however, for the total amount thereof, the Corporation shall indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled.

          11.          Consent of Corporation for Amounts to be Paid in
Settlement. No amounts to be paid in settlement for any Claim for which
indemnity shall be sought hereunder shall be incurred without the Corporation's
written consent, which consent shall not be unreasonably withheld.

          12.          Subrogation. In the event of payment under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who

4

--------------------------------------------------------------------------------


shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents necessary to
enable the Corporation effectively to bring suit or enforce such rights.

          13.          No Presumption. For purposes of this Agreement, the
termination of any action, suit or proceeding by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

          14.          Liability Insurance. To the extent the Corporation
maintains an insurance policy or policies providing liability insurance for
directors, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage extended to any
director of the Corporation or of Macatawa Bank.

          15.          Scope of Agreement. The rights of Indemnitee hereunder
shall be in addition to any other rights Indemnitee may have under any provision
of the Corporation's Articles of Incorporation, Bylaws or laws of the State of
Michigan.

          16.          Amendment, Termination and Waiver. This Agreement may be
amended, modified or terminated and any of the terms and conditions herein may
be waived only by the written consent of the parties hereto. The failure of any
party at any time or times to require performance of any provisions contained
herein shall in no manner affect the right of such party at any later time to
enforce the same.

          17.          Binding Effect and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Indemnitee and his personal
representatives, heirs and assigns, and the Corporation and its successors and
assigns, including any direct or indirect successor of the Corporation by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Corporation; provided, however, that no assignment
of any rights or delegation of obligations provided for herein may be made by
either party without the express written consent of the other party. This
Agreement shall continue in effect while Indemnitee is a director of the
Corporation or Macatawa Bank or any of their respective subsidiaries and for the
period immediately thereafter, terminating two (2) years subsequent to the
duration of any applicable period of limitations for commencing any claims.

          18.          Governing Law. The parties hereto acknowledge and agree
that this Agreement shall be governed by, construed and enforced in accordance
with the laws, and in the courts, of the State of Michigan.

          19.          Severability. Any provision of this Agreement which may
be prohibited by law, or otherwise held invalid by a court of competent
jurisdiction, shall be ineffective only to the extent of such prohibition or
invalidity and shall not invalidate or otherwise render ineffective the
remaining provisions of this Agreement.


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

CORPORATION:

 

MACATAWA BANK CORPORATION

         

By:

 

--------------------------------------------------------------------------------

         

Its:

 

--------------------------------------------------------------------------------

         

INDEMNITEE

           

--------------------------------------------------------------------------------






6

--------------------------------------------------------------------------------